Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 4, 9, 11, 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN (CN 208063276 U, hereinafter SUN) in view of LEE (KR 20120075976, hereinafter LEE).

    PNG
    media_image1.png
    506
    882
    media_image1.png
    Greyscale

As per claim 1, SUN discloses a multi-device wireless charging system, the system comprising: 
a housing structure, the housing structure including a charging surface (See Fig.1, Item#1 and Par.37, disclose a support plate comprising a charging surface, the charging surface comprising 2 charging coils 13), wherein the charging surface is configured to wirelessly charge at least one compatible wirelessly chargeable device (See Fig.1, Items#13, disclose a plurality of charging coils for charging at least 2 devices); 

LEE discloses a case for electronic device comprising adjustable holding compartment comprising a first gripping mechanism, the first gripping mechanism being fixed to the housing structure or the charging surface and interoperable with the adjustable securing feature, wherein the first gripping mechanism is configured to facilitate the at least one compatible wirelessly chargeable device being retained relative to the multi-device wireless charging system (See Fig.4, Item#156, a partition wall comprising a ribbed structure as a gripping mechanism to hold the battery in place).
SUN and LEE are analogous art since they both deal with adjustable holding mechanisms.


As per claim 2, SUN and LEE disclose the multi-device wireless charging system of claim 1 as discussed above, further comprising: 
a second gripping mechanism (See SUN, Fig.3, Items#7 and Par.22, 27 and 55, disclose stoppers for preventing the mobile phones in the charging area from falling out of the charging area), the second gripping mechanism being attached to the housing structure and configured to secure the multi-device wireless charging system to a surface in the environment for which the multi-device wireless charging system is employed (See Fig.3, Items#7 and Par.22, 27 and 55, disclose stoppers for preventing the mobile phones in the charging area from falling out of the charging area, the stoppers are attached to the housing of the charging area).

As per claim 4, SUN and LEE disclose the multi-device wireless charging system of claim 1 as discussed above, wherein the at least one compatible wirelessly chargeable device is selected from a group consisting of a tablet, a telephone, a smart phone, a music playing device, a smart watch, earbuds, and an earbud charging case (See SUN, Par.37, discloses the charger is used to charge multiple cell phones of different sizes).

As per claim 9, SUN and LEE disclose the multi-device wireless charging system of claim 1 as discussed above, wherein the adjustable securing feature and the first gripping mechanism each comprise at least two pairs of cooperating sliding armatures (See SUN, Fig.1, 

As per claim 11, SUN and LEE disclose the multi-device wireless charging system of claim 9, wherein the biasing device includes a spring (See LEE, Fig.4, Items#154 and 158 and Page 4, Pars.3-5, disclose force generating biasing members to help adjust the position of the wall to adjust the size of the retaining space).

As per claim 13, SUN and LEE disclose the multi-device wireless charging system of claim 1, wherein the adjustable securing feature and the first gripping mechanism each comprise at least two spring-loaded sliding mechanisms (See LEE, Fig.4, Items#154 and 158, disclose 2 biasing springs for adjusting each of the 2 walls 152 and 156, the modified reference comprises the springs used to bias the sliding bars 3 and 4, discloses by SUN), each of the at least two spring-loaded sliding mechanisms comprising: a first support member, the first support member interoperable with the housing structure and configured to be adjustable relative to the charging surface (See SUN, Fig.1, Item#3, discloses a sliding bar which is adjusted to change the size of the charging chamber); a spring, the spring comprising a first end and a second end, wherein the 

As per claim 14, SUN and LEE disclose the multi-device wireless charging system of claim 13 as discussed above, wherein the first support member of each of the at least two spring-loaded sliding mechanisms is configured to interlock to each other to form a single support member (See LEE, Fig.4, Items#154 and 158, disclose the 2 walls are interoperable together via the springs, also see SUN, Fig.4, discloses the sliding bar 4 has a sliding hole 40 through which the sliding bar 3 passes through).

As per claims 18-19, SUN discloses a method for using a multi-device wireless charger, the charger including a first support member, a second support member, a third fixed support member and a wireless charging surface, each being configured to interoperate with a first wirelessly chargeable device or a second wirelessly chargeable device via a first spring force or a second spring force, the method comprising: 

positioning the first wirelessly chargeable device under the third fixed support member (See LEE, Fig.1, Item#7, discloses stoppers for securing the portable electronic device to the charging surface). However LEE does not disclose securing the first wirelessly chargeable device in the multi-device charging system via the first spring force.
LEE discloses a case for electronic device comprising adjustable holding compartment securing the battery charging system via the first spring force (Fig.4, Items#154 and 158 and Page 4, Pars.3-5, disclose force generating biasing members to help adjust the position of the wall to adjust the size of the retaining space).
SUN and LEE are analogous art since they both deal with adjustable holding mechanisms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SUN with that of LEE by adding springs for the benefit of securing the device to the charger by applying biasing force to the sliding bar to hold the device in place.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN  in view of LEE and in further view of JUNG et al. (US 10,135,304 B2, hereinafter JUNG).
As per claim 3, SUN and LEE disclose the multi-device wireless charging system of claim 2 as discussed above, However SUN and LEE do not disclose wherein the second gripping mechanism is a clip.

SUN, LEE and JUNG are analogous art since they all deal with adjustable holding mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SUN and LEE with that of JUNG by replacing the stoppers with a clip for the benefit of enabling the charger to hold portable devices of different thickness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN  in view of LEE and in further view of LACHNITT (US 9,397,718 B2, hereinafter LACHNITT).
As per claim 5, SUN and LEE disclose the multi-device wireless charging system of claim 1 as discussed above, however SUN and LEE do not disclose further comprising: a power switch, the power switch being configured to power on and power off the charging capabilities of the multi-device wireless charging system.
LACHNITT discloses a mobile phone holding and charging device further comprising: a power switch, the power switch being configured to power on and power off the charging capabilities of the multi-device wireless charging system (See Col.2, line 65 to Col.3, line 12, disclose a switch which is activated when a device is placed in the charger and when activated power is provided to the charging coils which is then transmitted to the charge receive device).
SUN, LEE and LACHNITT are analogous art since they all deal with holders for portable electronic devices.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN  in view of LEE and in further view of CHEN (US 2013/0206945 A1, hereinafter CHEN).
As per claim 10, SUN and LEE disclose the multi-device wireless charging system of claim 9 as discussed above, however SUN and LEE do not disclose wherein the biasing device includes a gear mechanism interoperable with the force generating portion.
CHEN discloses mobile electronic device clamping device comprising a biasing mechanism wherein the biasing device includes a gear mechanism interoperable with the force generating portion (See Fig.3, Items#144a, 144b and 142 and Par.25, discloses “the action of clamping the object by the clamping device 1 is actuated when the pressing element 19 is pressed down. Of course, the pressing element 19 may cooperate with a spring 190, and the engaging element 18 may cooperate with an elastomeric element 180. Due to the elastomeric elements 190 and 180, the pressing element 19 and the engaging element 18 may be returned to the original positions after the external force is eliminated” also Par.26, discloses the engagement of the  clamping arms 16 with the gear 142 such that the movement of the gear actuates the movement of the clamping arms 16).
SUN, LEE and CHEN are analogous art since they all deal with adjustable holding mechanisms.


As per claim 12, SUN, LEE and CHEN disclose The multi-device wireless charging system of claim 10, wherein the gear mechanism further comprises a first plurality of extending teeth and the force generating portion further comprises a second plurality of extending teeth, wherein the first plurality of extending teeth are configured to be operably engageable with the second plurality of extending teeth (See CHEN, Fig.3, Items#142 and 160a and Par.26, disclose the clamping arm 16 comprising a toothed structure to mate with the toothed structure of the gear 142).
Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859